117.	 It gives me pleasure to express to you, Mr. President, our sincerest congratulations on the occasion of your election as President of the thirtieth session of the General Assembly. We wish you success in your post and are fully confident that your abilities and experience will allow us to produce fruitful results in our work. It also gives me great pleasure to praise the outstanding role played by your predecessor, Mr. Abdelaziz Bouteflika, in directing the work of the seventh special session and the twenty- ninth regular session, which we can truly say were two of the most important sessions the United Nations has held in its history.
118.	I should like to express our appreciation and thanks for the sincere efforts which the Secretary- General is making to ensure the implementation of the principles of the Charter and the achievement of the goals of international life.
119.	It gives us great pleasure to welcome three new Members to our Organization, namely Cape Verde, Sao Tome and Principe and Mozambique after the long and bitter struggle waged by their peoples against the colonialist occupation forces, as a result of which they were able to attain their freedom and to reassert their national independence. As we welcome the admission of these new, friendly States to our Organization, we look forward with confidence to the not- too-distant day when we shall be able to welcome Angola and Papua New Guinea to our Organization.
120.	Perhaps it would be appropriate here to mention the unfortunate negativism which has prevailed over the deliberations of the Security Council on the applications for admission to the United Nations submitted by the Democratic Republic of Viet Nam and the Republic of South Viet Nam. The action taken by the United States for the second time to debar these two States and to obstruct their just demands to become Members of the United Nations is indeed deplorable. In spite of that, however, we are happy to see the legitimate Government of Cambodia take its seat here among us after a long and bitter struggle against the activities of foreign agents and foreign interference in that country's internal affairs.
Mr. Erdembileg (Mongolia), Vice-President, took the Chair.
121.	The General Assembly is holding its thirtieth session in the light of positive political events in various parts of the world. One of these is the escalation of the armed struggle in Oman under the leadership of the popular democratic liberation front of Oman and its heroic struggle against foreign interference aimed at achieving national independence and sovereignty both for the people of Oman and for their territory. Another is its persistent opposition to the setting up of United States military bases on the island of Masirah, near Arab oilfields.
122.	I should like now to refer to the success of the liberation movements in Viet Nam, Laos and Cambodia against world imperialism. Their great victory has proved to the world that the perseverance of the popular masses and their participation in organized armed struggle should be considered one of the most important demonstrations of bravery, confronting as they did the most powerful State in the world with its destructive weapons and armed forces.
123.	The achievement of independence by the new African States after a long, bitter struggle, the escalation of the legitimate struggle of the people of South Africa and Rhodesia against racism and racial segregation and in favor of their legitimate rights, the down-fall of fascism in Portugal, have opened the way for national progressive forces to carry out their own national policy in the absence of aggressive pacts. The opposition of the masses against imperialist domination in South America, particularly in Puerto Rico, where the people are struggling for independence and the right to self-determination, the resistance of the people of Chile to military fascism there, and the emergence of Cuba from the imperialist blockade which was imposed on it all these important events bear witness to the fact that the balance of power is shifting against world imperialism. The current phase represents a progressive and victorious stage against oppression and foreign intervention.
124.	The peoples of Asia, Africa and Latin America are today winning great victories for independence and liberation, yet imperialism in its various forms obstructs their aspirations while imposing its policy on these territories and exploiting their natural resources. Military conquest and imperialism remain unchecked, acting either through States which are their agents such as Israel and South Africa, by deploying their intelligence machinery to overthrow progressive national forces or by mobilizing its cartels to tie down some of the developing countries by means of economic relations which could ensure their continued subservience, thus thwarting the aspirations of their peoples to independence and development.
125.	In the Middle East the United States continues to support Israel with arms in its persistent rape of Palestine, thus making its people homeless; Israel's continued occupation of Arab territory; its repeated aggression in southern Lebanon and its barbaric bombing of Palestinian refugee camps. This is all done in pursuit of the mirage of destroying the political and material existence of the people of Palestine and imposing its own conditions on the Arab peoples. The continuous supply by the United States of arms to Israel sophisticated weapons including long-range missiles to persuade it to withdraw a few kilometers from the occupied territories is the reward of aggression and a source of bitterness.
126.	Israeli insistence on occupying Arab territories since the June 1967 war is indeed a flagrant example of blackmail that is rejected by the international community, as is its continued support of the United States Government. My country strongly denounces support of Israel in any form by any country, and rejects the idea that the United States, as a supporter of Israel, is qualified to mediate in the Middle East question and not to rely on the principle of unconditional withdrawal from all Arab territories occupied after the June 1967 war and the exercise by the Palestinian people of their full national rights by setting up a secular Palestinian State. All such attempts are doomed to fail and will not bring peace to the area.
127.	The PLO, which has recently been admitted to full membership in the non-aligned movement, is the sole legitimate representative of the people of Palestine. If the basic reasons for the conflict in the Middle East and the legitimate national rights of the people of Palestine are ignored, nothing can be achieved. Mean-while, Israel continues its maneuvers aimed at dividing the united Arab front and establishing its aggressive policy. The General Assembly at its current session must put an end to Israeli practices which are contrary to the Charter and violate its principles. We therefore ask that the strongest sanctions be imposed on Israel, including the suspension of its membership in the United Nations and its expulsion.
128.	If Israel represents racism and coercion in the Middle East, then the two racist regimes in Rhodesia and South Africa, which practice racial segregation and racism, are preventing the black majority from exercising their legitimate rights in their own countries. We support the heroic struggle which the African peoples are waging against the racist minority regimes in Rhodesia and South Africa. The United Nations must face its historical responsibilities firmly and allow the people of Namibia to attain its independence and sovereignty. On more than one occasion my country has expressed its full support for the liberation movements throughout the world in their legitimate struggle for victory against colonialism in its various forms and against racism and imperialist hegemony.
129.	With regard to Cyprus, we feel that the true way to solve the Cyprus question is through the liquidation of military bases and the evacuation of foreign forces. Then the parties concerned can start negotiations under United Nations supervision for the maintenance of the unity of the people of Cyprus and the strengthening of Cyprus so that it may follow a policy of non-alignment.
130.	In spite of recent victories obtained in SouthEast Asia by the peoples of Viet Nam, Cambodia and Laos, the Korean question is still attracting the attention of the world. The insistence of the United States on its continued presence in South Korea, providing that regime with arms and instigating aggression against the North, will only increase tension in that part of the world. Democratic Yemen supports the Democratic People's Republic of Korea in its request for the withdrawal of all foreign troops from South Korea and its desire to bring about unity by peaceful means and have a united Korea admitted to membership in the United Nations.
131.	The interest of the world is focused on disarmament and the peaceful use of nuclear energy. If this is not achieved, the threat to international peace and security will remain. We in Democratic Yemen like others in the developing countries welcome these new trends to put an end to and prohibit the use of nuclear weapons and explosives and to direct nuclear energy to the service of development, peace and progress. We support the convening of a world conference on disarmament; we also support all the pleas to establish nuclear-free zones in various parts of the world.
132.	My country believes that the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)] should include the regions bordering the Ocean and the islands within it. We should like to support the proposal that the Middle East be declared a nuclear-weapon free zone and to ask that the prerequisite for signing a declaration to that effect should be a commitment to show goodwill and to implement it.
133.	The General Assembly, at its twenty-ninth session, took a new step forward economically by adopting the Charter of Economic Rights and Duties of States. It also took the resolutions and recommendations adopted at the sixth special session as a basis for understanding the prevailing trends in the world economic order. The restructuring of economic relations on the basis of co-operation and equity, while an attempt is made to seek economic independence and self-reliance in the national economy, will help considerably to alleviate the effects of the economic crisis.
134.	Economic integration and co-operation among the developing countries, particularly those countries which export energy and raw materials, are indeed important. We should like to note the recent trend towards isolating the countries producing oil and other raw materials and linking them to the capitalist economy, while making full use of their natural resources and exploiting them. The developing countries must be alert to and stand up to these neo-colonialist methods that seek to destroy their unity and exploit their resources and natural riches.
135.	The loftiest ideal to which our peoples aspire is the strengthening of the foundations of justice, peace, prosperity and fruitful co-operation. We sincerely hope that the General Assembly, at this thirtieth session, will justify our confidence and the aspirations of our peoples to the attainment of these sublime human principles.
